Citation Nr: 1403137	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-34 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to a compensable rating for residuals of a shrapnel wound of the right shoulder prior to February 9, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in March 2012.  A transcript of his hearing has been associated with the record.

The Board remanded the Veteran's appeal in January 2013 for additional evidentiary development.  The Appeals Management Center (AMC) subsequently awarded a 20 percent rating for the residuals of a shrapnel wound of the right shoulder disability in an April 2013 rating decision.  However, as the increase did not constitute a full grant of the benefit sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Furthermore, in an April 2013 supplemental statement of the case (SSOC), the AMC denied the Veteran a disability rating in excess of 20 percent for the right shoulder disability and continued the denial of his claim of entitlement to service connection for a left shoulder disability.  The Veteran's claims file has been returned to the Board for further appellate review.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to an increased disability rating for residuals of a shrapnel wound of the right shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's currently diagnosed left shoulder disability is not related to his military service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a left shoulder disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in January 2013, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) or AMC to provide the Veteran with a VA examination for his left shoulder disability and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination for his left shoulder disability and a report of the examination was associated with his claims folder.  The Veteran's left shoulder disability claim was readjudicated via the April 2013 SSOC.  

Accordingly, the Board's remand instructions have been complied with regarding the Veteran's left shoulder disability claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in June 2008, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran and a lay statement from J.Y., the Veteran's service treatment records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's left shoulder symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to a nexus between the Veteran's left shoulder disability and his military service.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded a VA examination in February 2013 as to his left shoulder disability.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  Moreover, he testified at a videoconference hearing in March 2012.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to service connection for a left shoulder disability.

Service connection for a left shoulder disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board notes that on his August 1966 report of medical history in conjunction with his enlistment examination, the Veteran reported a fracture of his left clavicle when he was 12 years old.  However, there was no diagnosis of a left shoulder disability specifically at that time.  Furthermore, there is no medical evidence of record prior to the Veteran's period of active duty that documents treatment for a left shoulder disability.  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's current left shoulder disability pre-existed service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R.           § 3.304(b) (2013); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

The Board also notes that the record does not reflect medical evidence showing any manifestations of arthritis of the left shoulder during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings that are consistent with arthritis of the left shoulder until 2008 (more than 15 years after the Veteran's separation from active service).  Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).  Having determined that service connection is not warranted on a presumptive basis, the Board will next turn to whether service connection is warranted on a direct basis.

As to element (1), current disability, the medical evidence of record documents diagnosis of a total left shoulder replacement as well as osteoarthritis and degenerative joint disease.  See, e.g., the February 2013 VA examination report.  Element (1) is therefore satisfied.    

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran maintains that he sustained an injury to his left shoulder in service, and that his current left shoulder disability is related to that injury.  Specifically, the Veteran has testified that while training in Germany, he jumped from a turret hatch and landed on his left shoulder.  He stated that he was treated for his shoulder.  He noted that he sustained subsequent injuries to his left shoulder, and indicated that he was left hand dominant. 

The record contains a September 2006 lay statement from a former service colleague of the Veteran, J.Y.  The author described an incident in 1972 during which the platoon was training on a new piece of equipment, and a gun jammed, breaking the end off of a high explosive round.  He noted that standard operating procedure was to evacuate and get a safe distance from the gun; he indicated that in the process of leaving the vehicle, the Veteran hit his shoulder on the machine gun mount.  He stated that the Veteran was treated by the company medic and returned to work.  He related that he and the Veteran were stationed together many times subsequently, and that the Veteran would comment on how his shoulder never got better and continued to cause him pain.

The Board finds the Veteran credible with regard to his reported in-service injury.  Notably, his service treatment records document treatment for radiating pain from his neck to his left shoulder in March 1978 as well as complaints of left shoulder pain on October 1985 and March 1989 reports of medical history.  He was also treated for left clavicular pain in June 1974 with an impression of probable muscle strain rendered at that time.  Furthermore, he was assessed with left trapezious tendonitis in July 1987.  Accordingly, the Board finds that element (2) is satisfied.
  
Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current left shoulder disability is related to his military service.

In this regard, the Board notes that the Veteran was afforded a VA examination in February 2013.  Pertinently, the examiner considered the Veteran's medical history as well as his current complaints of left shoulder pain.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with left total shoulder replacement and concluded that it is less likely than not (less than 50 percent probability) that the left shoulder disability was incurred in or caused by the Veteran's military service.  The examiner's rationale for his opinion was based on his finding that the Veteran clearly has post surgical left shoulder with hemiarthroplasty that was performed for osteoarthritis.  He also noted the diagnosis of tendonitis in July 1987.  However, he found little to no association between tendonitis and the development of osteoarthritis.  He also found no evidence of rotator cuff arthroplasty present.  As such, the examiner opined that the Veteran's osteoarthritis and hemiarthroplasty is "almost certainly" due to aging and purely degenerative changes.      

The February 2013 VA examination was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Further, in rendering the opinion, the VA examiner considered the Veteran's medical history, to include in-service treatment for left shoulder tendonitis, and determined that the Veteran's current left shoulder disability is not related to his military service.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so as to.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board observes that the Veteran provided a lay statement from J.Y. who served with the Veteran and discussed the Veteran's complaints of chronic left shoulder pain during service.  The Board notes that the Veteran and J.Y. while entirely competent to report the Veteran's symptoms both current and past (including left shoulder pain), have presented no probative clinical evidence of a nexus between the Veteran's current left shoulder disability and his military service.  The Board finds that the Veteran and J.Y. as lay persons are not competent to associate any of the Veteran's claimed symptoms to military service.  That is, the Veteran and J.Y. are not competent to opine on matters such as the etiology of the Veteran's current left shoulder disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran, J.Y., or any other lay person.  In the absence of evidence indicating that the Veteran or J.Y. have the medical training to render medical opinions, the Board must find that their contentions with regard to a nexus between the Veteran's current left shoulder disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and J.Y. in support of the Veteran's own claim is not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a left shoulder disability continually since service.  Indeed, the Board notes that the Veteran filed a claim of entitlement to service connection for left shoulder tendonitis in May 1993.  However, as discussed above, the February 2013 VA examiner specifically determined that there was little to no association between tendonitis and the development of osteoarthritis.  Moreover, the Veteran was afforded VA examinations in June 1994 and July 2006.  Pertinently, he was not diagnosed with a left shoulder disability at that time.  The Board therefore finds that his current statements regarding a continuity of symptomatology are outweighed by the medical evidence of record, to include the June 1994, July 2006, and February 2013 VA examination reports.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a left shoulder disability is denied.


REMAND

In the aforementioned January 2013 remand, the Board directed the RO/AMC to schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of a shrapnel wound of the right shoulder.  The Board specifically requested that the VA examiner indicate whether there is any neurological impairment resulting from the Veteran's right shoulder disability, and if so, whether the impairment is most accurately characterized as mild, moderate, or severe incomplete paralysis.  

Pursuant to the January 2013 Board remand, the Veteran was afforded a VA examination for his right shoulder disability in February 2013.  Crucially, however, there was no neurological testing performed.  Moreover, the examiner did not indicate whether there was any neurological impairment.  In light of the foregoing, the Board finds that another remand is warranted for compliance with the January 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).      

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to 
determine the current severity of his right shoulder shrapnel fragment wound residuals.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the details of which should be included in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all current disability of the right shoulder. 

In so doing, the examiner should indicate whether there is injury to any muscle group, and if so, which group or groups.  With respect to any muscle group injury caused by the shrapnel fragment wound, the examiner should indicate whether such is slight, moderate, moderately severe, or severe. 

The examiner should also indicate whether there is any neurological impairment resulting from the Veteran's in-service shrapnel fragment wound to the right shoulder.  Any identified neurological impairment should be characterized as mild, moderate or severe incomplete paralysis.

The examiner should also describe in detail the presence or absence and the extent of any functional loss due to the Veteran's right shoulder disability.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain. 

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

The examiner's report should include a description of the above factors that pertain to functional loss due to the right shoulder disability that develops on repetitive use or during flare-up. 

Based on current examination of the Veteran as well as review of the evidence of record to include post service treatment reports and prior physical examinations of the Veteran, the examiner must express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the right shoulder.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  If flare-ups are not observed during the examination, the examiner should refer to earlier medical records and to the Veteran's lay statements to determine the severity of his flare-ups, and portray additional lost range of motion during such flare-ups.

A discussion of the reasons behind any opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 
 
2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


